          Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 1 of 11 PageID #:1


    FIL ED                  CRL
      3/2021
      2/2
                . BRUTO N       UNITED STATES DISTRICT COIIRT
   THOMA.SDG  IS TRICT COUR
                            T
                                NORTIIERN DISTzuCT OF ILLINOIS
CLER K , U .S
                                      EASTERN DIVISION

       I-INITED STATES OF AMERICA                )
                                                 )   No,   1:21-CR-00128
                           v.                    )
                                                 )   Violations: Title 18, United States Code,
       KEVIN SMITH                               )   Section 1344
                                                                       JUDGE GETTLEMAN
                                          COUNT ONE                  MAGISTRATE JUDGE COLE
            The SPECIAL NOVEMBER 2019 GRAND JIIRY charges:

            1.    At times material to this indictment:

                   a.     Defendant KEVIN SMITH was a loan originator employed by Grand

    Bank, N.A. and Mortgage Services      III, LLC, and worked with other individuals who
    originated and processed loans at other mortgage lending businesses

                  b.      Defendant   KEVIN SMTH was         associated    with other business

    entities, including The Greater Illinois Home Owners Union and North American Capital

    Group Corporation.

                  c.      Grand Bank, N.A.; Mortgage Seryices       III,   LLC.; Inland Home

    Mortgage Company; Mortgage Solutions of Colorado; Guaranteed Rate, Inc.; and 360

    Mortgage Group,      LLC were financial institutions, specifically mortgage        lending

    businesses that financed debt secured   by an interest in real estate and whose activities

    affected interstate commerce.

                  d.     Financial institutions required applicants for mortgage loans to

    provide truthful information and supporting documentation about the applicant's financial
        Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 2 of 11 PageID #:2




condition, source      of   down payment, and intention         to   occupy the properfy, which

information was material to lenders' approval, terms, and funding of loans.

                e.      Financial institutions       at times required    applicants   to   provide

supporting documentation for the source of down payment funds, including copies of bank

statements and checks, and      in instances when the borrower         represented that the down

payment firnds were a gift, documentation of that gift such as a letter from the individual

who purportedly gifted the money.

                        The United States Department of Housing and Urban Development

(HUD), through the Federal Housing Administration, provided insurance guaranteed by

the United States government to private lending institutions that financed federally-insured

mortgage loans       to qualified   borrowers. Information about the borrower's financial

condition, intention to occupy the property, and source of down payment was material to

the Federal Housing Administration's decision to insure mortgage loans, including the

information contained       in HLID-I    settlement statements, loan applications, and other

supporting documentation such as bank statements, gift letters, and earnings statements.

               g.      The United States Department of Veterans Affairs (VA) provided loan

guarantees to uniformed service personnel, eligible veterans, and reservists who served a

specified period oftime and were discharged under conditions other than dishonorable, for

the purchase of homes and for refinancing loans.           VA   guaranteed part of the total loan,

permitting the purchaser to obtain   a   mortgage with a competitive interest rate, even without

a   down payment if the lender agreed. With     a   VA guaranty, the lender was protected against

loss up to the amount of the gaaranty      if the borrower failed to repay the loan. Information
      Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 3 of 11 PageID #:3




about the borrower's financial condition, intention to occupy the properly, and source     of

down payment was material to the VA's decision to insure mortgage loans, including the

information contained in HUD-1 settlement statements, loan applications, and other

supporting documentation such as bank statements, gift letters, and earnings statements.

       2.     Beginning no later than in or around June 2011, and continuing until in or

around December 2013,      in the Northern District of Illinois, Eastern Division, and
elsewhere,

                                     KEVIN SMITH,

defendant herein, knowingly participated in a scheme to defraud financial institutions and

to obtain money and funds owned by and under the custody and control of financial

institutions by means of materially false and fraudulent pretenses, representations, and

promises, and by concealment of material facts, which scheme is further described below.

       3.     It was part of the scheme that defendant KEVIN SMITH        caused buyers to

fraudulently obtain FllA-guaranteed and VA-guaranteed mortgage loans from financial

institutions in a total amount of at least approximately $2.6 million by making and causing

to be made materially false representations in documents submitted to the financial

institutions, including loan applications, gift letters, Ietters of explanation, and HUD-1      '



settlement statements, concerning, amorfg other things, the buyers' marital status, the

buyers' source of down payment, and the buyers' intention to occupy the property

purchased as a primary residence, and by concealing and causing the concealment            of

material facts, including that defendant SMITH had promised      to pay, and did pay, the

buyers a "graflt" of as much as $20,000 after the closing of the buyers' purchase of the
      Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 4 of 11 PageID #:4




property, and that defendant SMITH had arranged to be paid, and was paid, money by the

sellers, after the closing of the buyers' purchase of the properly.

       4.      It was fuither part of the scheme that defendant KEVIN SMITH recruited

and caused to be recruited individuals to serve as buyers to purchase properties, including

properties in Chicago, Illinois located at: 5649 S. Princeton Avenue   , 6628 S. Carpenter
Street, 5429 S.Bishop Street, 4246W.Adams Street,325W.59thPlace,4310 W. Monroe

Street, 4437 W. Adams Street,5136 S. Throop Street, 5243 S.DamenAvenue,6023              S.


May Street,6616    S.   Laflin Street, 5942 S. Sangamon Street, 6554 S. Winchester Avenue,

and 6L42 S. Morgan Street, knowing that the buyers would be fraudulently qualified for

mortgage loans to purchase the properties.

       5.       It was further part of the scheme that defendant KEVIN SMITH presented

real estate investment seminars at churches and hotels in Chicago and its suburbs in order

to recruit individuals to serve as properfy buyers. At these seminars, defendant SMITH

stated that, among other things, the buyers would not have to invest any oftheir own money

or make any down payment on the properly, the buyers would be paid a "grant" for

purchasing the property, tenants would be found to rent the property from the buyers,

including tenants under FilID's Housing Choice Voucher Program (commonly known          as


the Section 8 program), and the properly would be managed for the buyers for at least one

year after the purchase of the property.

       6.      It was further part of the scheme that defendant KEVIN SMITH prepared

and submitted, and caused to be prepared and submiffed, to financial institutions loan

applications   for buyers that defendant SMITH knew contained false and         fraudulent
      Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 5 of 11 PageID #:5




information about the buyers' qualifications for mortgage loaris, including false and

fraudulent information about the buyers' marital status, source of down payment, and

intention to occupy the property purchased as a primary residence.

       7.     It was f,rther part of the scheme that defendant KEVIN SMITH knowingly

caused to be prepared and submitted     to financial institutions fraudulent documents that

supported the false information contained in loan applications, including fraudulent letters

of explanation and fraudulent gift letters that defendant SMITH knew falsely reflected that

certain individuals who purportedly were related to the buyers were providing the buyers

with gifts to be applied toward the down payments on the properties, when he knew those

gift letters were false and the down payments were not funded by relatives of the buyers.

       8.     It was further part of the   scheme that defendant   KEVIN SMITH provided

and caused others to provide funds to buyers or to individuals purportedly providing gifts

to buyers, knowing thatthese funds.would be used as the buyers' downpayments, and

knowing that these funds had been fraudulently represented to financial institutions      as


having come from the buyers themselves or from relatives purportedly providing gifts to

the buyers

       9.     It was further part of the scheme that defendant KEVIN SMITH            caused

buyers to falsely state that they intended to live in the properties they were purchasing as

their primary residence, when defendant SMITH knew that was untrue and that defendant

SMITH planned to rent out the properties

       10.    It was further part of the scheme that defendant KEVIN SMITH discouraged

buyers from obtaining an attorney to represent them in their purchases of property.
      Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 6 of 11 PageID #:6




        11.       It was further part of the scheme that, after the closings on the sales of the

properties, defendant KEVIN SMITH receiv6d payments of money'from the sellers, or

others acting on behalf of the sellers, knowing those payments were fraudulently omitted

from the HUD-I settlement statements and were not otherwise reported to the financial

institutions issuing the mortg3ge loans.

        12.       It was further part of the scheme that, after the closings on the sales of the

properties, defendant     KE\[N SMITH made payments of money to the buyers and to
individuals who had provided down payment funds on behalf of the buyers,.knowing those

payments were fraudulently omitted from the HUD-I sefflement statements and were not

otherwise reported to the financial institutions issuing the mortgage loans.

        13. It was further part of the scheme that defendant KEVIN SMITH did
misrepresent, conceal, and hide, and caused to be misrepresented, concealed, and hidden,           .




acts done in firrtherance of the scheme and the pu{pose of those acts.

            t4.   On or about January 20, 20l2,in the Northern District of Illinois, Eastern

Division, and elsewhere,

                                         KEVIN SMTH,

defendant herein, knowingly executed and attempted to execute the scheme to defraud by

causing Grand Bank, N.A., a financial institution, to fund a mortgage loan in the.amount

of approximately $190,056 for      a buyer's purchase   of   5649 S. Princeton Avenue, Chicago,


Illinois;

        In violation of Title 18, United States Code, Section 1344.
      Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 7 of 11 PageID #:7




                                         COI]NT TWO

        The SPECIAL NOVEIVIBER 2019 GRAI.ID JURY flrttrer charges:

        1.     Paragraphs    I through   13 of Count One of this indictnent are incorporated




        2.     On or about January 30,2012, in the Northern District of Illinois, Eastern

Division, and elsewhere,

                                         KEVIN SMITH,

defendant hereiq knowingly executed and attempted to execute the scheme to defraud by

causing Grand Banlq N.A., a financial institution" to fund a mortgage loan in the amount

of approximately   $175   ,437 for a buyer's purchase of 6628 S. Carpenter Street, Chicago,

Illinois;

        In violation of Title 18, United States Code, Section 1344.
        Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 8 of 11 PageID #:8




                                     COTJNT    TflREE

         The SPECIAL NO\IENIBER 2019 GRAI.ID JURY turther charges:

         1.     Paragraphs 1 through 13 of Count One of this indictnent are incorporated

here.

         2.     On or about July 10, 2012, in the Northern Distict of Illinois, Eastern

Eivisioru and else'where,

                                      KEVIN SMTH,

defendant herein, knowingly executed and attempted to execute the scheme to defraud by

causing Mortgage Services    m, LLC, a financial institution, to fund a mortgage loan inthe

amount of approximately $157,102 for a buyer's purchase        of     4246   W. Adams Stree!

Chicago, Illinois;

         In violation of Title 18, United States Codg Section 1344.
            Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 9 of 11 PageID #:9




                                            COI]NT F'O[]R

             The SPECIAL NO\IEMBER 2019 GRAND JURY turther charges:

             l.     Paragraphs 1   tlrough 13 of Count One of this indictment are incorporated

    here.

             2.     On or about July 18, 20L2, in the Northern Distict of Illinois, Eastern

    Division, and elsewhere,

                                            KEVIN SMITH,

.   defendant herein, knowingly executed and attempted to execute the scheme to defraud by

    causing Mortgage Services     m, LLC,   a   financial institution, !o fund a mortgage loan in the

    amount of approximately $190,056 for a buyep's purohase of 325 W. 59th Place, Chicago,

    Illinsis'

             In violation of Title 18, United States Code, Section 1344.




                                                                         t
    Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 10 of 11 PageID #:10




                                     COUNT T'TYE

       The SPECIAL NOVEhIBER 2019 GRA].ID JURY firttrer charges:

       l.      Paragraphs 1 through 13 of Count One of this indictrrent are incorporated




       2.     On or about December 18,20!3,in the Norttrern District of Illinois, Eastern

Division, and elsewhere,

                                    KEVIN SMITII,

defendant herein, knowingly executed and attemptef to execute the scheme to defraud by

causing 360 Mortgage Group,LLC, a financial institution, to fund a mortgage loan in the

amount of approximately $175 ,787 for a buyer's purchase      of     6142 S. Morgan Stree!

Chicago, Illinois;

       In violation of Title 18, United States Code, Section 1344.




                                           10
    Case: 1:21-cr-00128 Document #: 1 Filed: 02/23/21 Page 11 of 11 PageID #:11




                                FORFEITURE ALLEGATION

       The SPECIAL NOVEMBER 20lg GRAND JURY flrther alleges:

       1.      Upon conviction of an offense in violation of Title 18, United States Code,

Section l344,as set forth in this indictment, defendant KEVIN SMTH shall forfeit to the

United States of America afly property which constitutes and is derived from proceeds

obtained directly and indirectly as a result of the offense, as provided in Title 18, United

States Code, Section g82(a)(2)(A).

       2.      The property to be forfeited includes, but is not limited to, a peisonal money

judgment in the amount of approximately $2,650,930.

       3.      If   any of the property described above, as a result of any act or omission by

defendant KEVIN SMITH: cannot be located upon the exercise of due diligence; has been

transferred   or sold to, or   deposited   with, a third party; has been placed beyond     the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty, the United

States of America shall be entitled to forfeiture of substitute proper[y, as provided in Title

21, United States Code, Section 853(p).

                                                    A TRUE BILL:




                                                    FOREPERSON



LINITED STATES ATTORNEY


                                               l1
